



COURT OF APPEAL FOR ONTARIO

CITATION: D'Orazio v. Attorney General (Ontario), 2017 ONCA
    278

DATE: 20170404

DOCKET: C62675

Juriansz, Lauwers and Hourigan JJ.A.

BETWEEN

Eugene D'Orazio

Applicant

(Appellant)

and

Attorney General of Ontario

Respondent

(Respondent)

Eugene D'Orazio, acing in person

Savitri Gordian and Joshua Hunter, for the respondent

Heard: March 30, 2017

On appeal from the judgment of
    Justice Elizabeth M. Stewart of the Superior Court of Justice, dated August 12,
    2016, with an addendum dated August 29, 2016.

ENDORSEMENT

[1]

The appellant appeals from the order of Stewart J. dated August 25,
    2016, with an addendum dated August 29, 2016. In that order, Stewart J.
    dismissed his application under r. 2.1.01 on the basis that the matters claimed
    were
res judicata
or an abuse of process.

[2]

At the outset of his factum, the appellant recounts that Wright J. dismissed
    a previous application he had brought claiming that sections of the
Human
    Rights Code of Ontario

were unconstitutional. He states that he did
    not appeal the decision of Wright J., and later refiled this application, which
    included additional research and content. Specifically, the appellant submits that the claims in paras. 2 and 5 of the
    refiled application are new. Paragraph 2 is an attack of the findings of Wright
    J. and the relief sought in para. 5 could have been included in the first
    application. As such, there was ample support for Stewart J.s finding that the
    refiled application was
res judicata
or an abuse of process. We agree with her that this
    application is fundamentally an attempt to re-litigate the issues before Wright
    J.

[3]

Further, there was no procedural unfairness in this case. The
    filing of written materials is not mandatory where the court orders otherwise.
    Stewart J. gave both parties the opportunity of making oral submissions and in
    her addendum makes clear that she ordered otherwise.

[4]

The appeal is dismissed. Costs in favour of the Attorney General of Ontario
    are fixed in the amount of $1,000, all inclusive.

"R.G. Juriansz J.A."

"P. Lauwers J.A."

"C.W. Hourigan J.A."


